              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 1 of 31



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     Office of Immigration Litigation
 5   District Court Section
     EREZ REUVENI
 6   Assistant Director
 7   Office of Immigration Litigation
     District Court Section
 8   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 9   Tel: (202) 347-4293
10   Email: Erez.R.Reuveni@usdoj.gov
     PATRICK GLEN
11   Senior Litigation Counsel
12
13
14
                                UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17                                                  )       Civil Action No. 1:19-cv-04073-JST
      East Bay Sanctuary Covenant, et al.,          )
18
                                                    )
19          Plaintiffs,                             )       OPPOSITION TO PLAINTIFFS’
                                                    )       RENEWED MOTION FOR
20                                                  )       A NATIONWIDE INJUNCTION
      v.                                            )
21
                                                    )
22    William Barr, et al.,                         )
                                                    )
23          Defendants.                             )
24                                                  )

25
26
27
28

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                 Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 2 of 31



                                                     TABLE OF CONTENTS
 1
 2
     INTRODUCTION ..................................................................................................................... 1
 3
     BACKGROUND ....................................................................................................................... 3
 4
 5   ARGUMENT............................................................................................................................. 5

 6   I.        This Court Lacks Jurisdiction to Restore the Nationwide Scope of the Injunction ... 5
 7
     II.       Nationwide Injunctive Relief is Inappropriate in This Case ..................................... 10
 8
               A.        Nationwide Relief is Not Necessary to Remedy Plaintiffs’ Specific Harms ...... 11
 9
10             B.        The Violations Shown Do Not Warrant Nationwide Injunctive Relief ................ 19

11             C.        No Other Considerations Warrant Nationwide Injunctive Relief ........................ 22
12   CONCLUSION ....................................................................................................................... 24
13
     CERTIFICATE OF SERVICE ..................................................................................................
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         i
                  Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 3 of 31



                                                   TABLE OF AUTHORITIES
 1
 2                                                              CASE LAW
 3
     Brenneise v. San Diego Unified School District,
 4    No. 08-cv-28-MMA (WMc), 2012 WL 12953527 (S.D. Cal. July 23, 2012) ............................ 7
 5   Britton v. Co-op Banking Grp.,
 6    916 F.2d 1405 (9th Cir. 1990) .................................................................................................. 7

 7   CAIR v. Trump,
      No. 1:19-cv-02117-TJK, 2019 WL 3436501 (D.D.C. July 24, 2019) .................................. 2, 21
 8
 9   Cal. Communities Against Toxics v. U.S. E.P.A.,
      688 F.3d 989 (9th Cir. 2012) .................................................................................................. 20
10
     Califano v. Yamasaki,
11    442 U.S. 682 (1979) ............................................................................................................... 10
12
     California v. Azar,
13    911 F.3d 558 (9th Cir. 2018) ................................................................................ 10, 16. 19. 22
14
     Council, Inc. v. SW. Marine Inc.,
15    242 F.3d 1163 (9th Cir. 2001) .............................................................................................. 6, 7

16   East Bay Sanctuary Covenant v. Barr,
      No. 19-16487, 2019 WL 3850928 (9th Cir. Aug. 16, 2019) .................................................. 1, 3
17
18   East Bay Sanctuary Covenant v. Trump,
      354 F. Supp. 3d 1094 (N.D. Cal. 2018) ................................................................................ 6, 8
19
20   East Bay Sanctuary Covenant v. Trump,
      No. 18-17274, --F.3d--, 2018 WL 8807133 (9th Cir. Dec. 7, 2018) .................................. 11, 21
21
     Griggs v. Provident Consumer Disc. Co.,
22    459 U.S. 56 (1982) ................................................................................................................... 6
23
     Idaho Farm Bureau Federation v. Babbitt,
24     58 F.3d 1392 (9th Cir. 1995) ............................................................................................ 20, 21
25   In re TFT-LCD (Flat Panel) Antitrust Litig.,
26     No. C-07-01827 SI, 2013 WL 6055079 (N.D. Cal. Nov. 13, 2013)........................................... 7

27   Kansas v. Nebraska,
      135 S. Ct. 1042 (2015) ........................................................................................................... 22
28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         ii
                 Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 4 of 31



     L.A. Haven Hospice, Inc. v. Sebelius,
 1
       638 F.3d 644 (9th Cir. 2011) ............................................................................................ 10, 19
 2
     Lujan v. Defenders of Wildlife,
 3    504 U.S. 555 (1992) ............................................................................................................... 15
 4
     Madsen v. Women’s Health Ctr., Inc.,
 5    512 U.S. 753 (1994) ........................................................................................................... 1, 11

 6   Martinez Banos v. Godfrey,
 7    No. C16-1454 JLR, 2019 WL 2357871 (W.D. Wash. June 4, 2019) ......................................... 9

 8   McClatchy Newspapers v. Cent. Valley Typographical Union No. 46, Int’l Typographical Union,
      686 F.2d 731 (9th Cir. 1982) ................................................................................................ 1, 6
 9
10   Mendez-Gutierrez v. Gonzales,
      444 F.3d 1168 (9th Cir. 2006) .................................................................................................. 8
11
     Mendia v. Garcia,
12    874 F.3d 1118 (9th Cir. 2017) .............................................................................................. 1, 9
13
     NewGen, LLC v. Safe Cig, LLC,
14    840 F.3d 606 (9th Cir. 2016) .................................................................................................... 9
15   Phillipe Charriol Int’l Ltd. v. A’lor Int’l Ltd.,
16    No. 13cv1257-MMA-JLB, 2014 WL 12279504 (S.D. Cal. May 29, 2014) ............................... 7

17   Plaintiffs allude to City & Cnty. of San Francisco v. Trump,
       897 F.3d 1225 (9th Cir. 2018) ............................................................................................ 8, 20
18
19   Rabang v. Kelly,
      No. C17-0088-JCC, 2018 WL 1737944 (W.D. Wash. Apr. 11, 2018)....................................... 9
20
     San Francisco Aesthetics & Laser Medicine Inc. v. Presidio Trust,
21
       No. C-07-05170 EDL, 2010 WL 4226696 (N.D. Cal. Oct. 21, 2010)........................................ 8
22
     Sgaraglino v. State Farm Fire & Cas. Co.,
23     896 F.2d 420 (9th Cir. 1990) .................................................................................................... 6
24
     Small v. Operative Plasterers’ & Cement Masons’ Int’l Ass’n Local 200, AFL-CIO,
25    611 F.3d 483 (9th Cir. 2019) .................................................................................................... 6
26   State v. Azar,
27     385 F. Supp. 3d 960 (N.D. Cal. 2019) .................................................................................... 20

28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         iii
                  Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 5 of 31



     Thomas v. Cnty. of Los Angeles,
 1
      978 F.2d 504 (9th Cir. 1992) .................................................................................................... 8
 2
     Tribe v. Nat'l Marine Fisheries Serv.,
 3     No. 16-CV-04294-WHO, 2018 WL 2010980 (N.D. Cal. Apr. 30, 2018) .................................. 9
 4
     Trump v. Hawaii,
 5     138 S. Ct. 2392 (2018) ........................................................................................................... 11

 6   United States v. Mendoza,
 7    464 U.S. 154 (1984) ............................................................................................................... 11

 8   United States v. Thrasher,
      483 F.3d 977 (9th Cir. 2007) .................................................................................................... 6
 9
10   Virginia Soc’y for Human Life, Inc. v. FEC,
      263 F.3d 379 (4th Cir. 2001) .................................................................................................. 20
11
     Whitewater W. Indus., Ltd. v. Pac. Surf Designs, Inc.,
12    No. 3:17-cv-0118, 2018 WL 4698566 (S.D. Cal. Sept. 28, 2018) ........................................... 17
13
     Winter v. NRDC,
14    555 U.S. 7 (2008) ............................................................................................................. 12, 15
15
                                                         FEDERAL STATUTES
16
     5 U.S.C. § 705........................................................................................................................... 20
17
18   5 U.S.C. § 706........................................................................................................................... 20

19   28 U.S.C. § 1292(a)(1) ................................................................................................................ 7
20
21                                                      FEDERAL REGISTER
22   84 Fed. Reg. 33829 ..................................................................................................................... 3
23
24                                    FEDERAL RULES FOR CIVIL PROCEDURE

25
     Fed. R. App. P. 12.1 .................................................................................................................... 9
26
27   Fed. R. App. P. 62(d) .................................................................................................................. 6

28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         iv
                  Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 6 of 31



     Fed. R. App. P. 62.1 .................................................................................................................... 9
 1
 2   Fed. R. App. P. 62.1(b) ............................................................................................................... 9

 3   Fed. R. App. P. 62.1(c)................................................................................................................ 9
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         v
               Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 7 of 31




 1                                            INTRODUCTION
 2            This Court should deny Plaintiffs’ renewed motion for a nationwide injunction.
 3            As a general rule, courts lack the authority to enter universal injunctions that preclude
 4   enforcement of a law or rule against all persons, rather than against only the actual plaintiffs. As
 5   the Ninth Circuit explained in reversing this Court’s nationwide injunction, such injunctions are
 6   the exception, and may be issued only in those “exceptional cases” in which the plaintiff
 7   affirmatively demonstrates, through evidence, “why a nationwide injunction is necessary to
 8   remedy Plaintiffs’ alleged harm in this case.” East Bay Sanctuary Covenant v. Barr, No. 19-
 9   16487, 2019 WL 3850928, at *2 (9th Cir. Aug. 16, 2019). Plaintiffs have now had three
10   opportunities to make this showing, see Dkt. 3, Dkt. 57, Dkt. 63, and have thrice failed in making
11   the exceptional showing necessary to warrant relief that runs beyond their specific injuries. And
12   for good reason: an injunction that runs to Plaintiffs, which covers specific aliens that Plaintiffs
13   identify as actual clients in the United States who are otherwise subject to the rule “provide[s]
14   complete relief to the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994).
15   Yet, despite multiple opportunities, Plaintiffs’ counsel does not identify a single, bona fide client
16   who suffers injury as a result of the rule, or explain how an injunction limited to such aliens would
17   not cure their alleged injuries while this litigation proceeds.
18            In any event, even had Plaintiffs tried, they cannot make the “exceptional” showing
19   necessary to warrant a nationwide injunction anew. To begin, the most this Court has the authority
20   to do is issue an indicative ruling. “The filing of a notice of appeal generally divests the district
21   court of jurisdiction over the matters appealed.” McClatchy Newspapers v. Cent. Valley
22   Typographical Union No. 46, Int’l Typographical Union, 686 F.2d 731, 734 (9th Cir. 1982). Thus,
23   unless and until the Ninth Circuit formally remands the issue to this Court, it is without authority
24   to issue a new injunction. See F.R.C.P. 62.1(c); Mendia v. Garcia, 874 F.3d 1118, 1121 (9th Cir.
25   2017).
26            On the merits, Plaintiffs’ arguments in favor of a nationwide injunction are baseless.
27   Plaintiffs largely recycle the same irreparable harm arguments they have repeatedly made in this
28   litigation to assert their entitlement to a nationwide injunction and which were found wanting by

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         1
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 8 of 31




 1   the Ninth Circuit. They claim an injunction is needed because aliens—who they fail to identify—
 2   may not “complete their asylum proceedings within the same circuit, and it is not possible to
 3   predict asylum seekers’ movements in advance.” Dkt. 57-1 at 2. But that is refuted by the fact
 4   that the Departments report that they are implementing the injunction as modified by the Ninth
 5   Circuit and treating individuals as covered by the injunction if: “(1) the alien was apprehended in
 6   the Ninth Circuit, (2) the alien is detained in the Ninth Circuit, or (3) the interview or adjudication
 7   itself occurs in the Ninth Circuit.” Ex. A, EOIR Guidance at 1; accord Ex B., USCIS Guidance at
 8   1 (“the IFR should not apply to any [credible fear] determination or asylum adjudication in which:
 9   (1) the alien was apprehended in the jurisdiction of the Ninth Circuit” or” (2) the alien is in the
10   jurisdiction of the Ninth Circuit when the credible fear screening is conducted or the claim is
11   adjudicated.”); Ex. C, ICE Guidance at 1 (ICE “will consider the PI to apply in situations where
12   the alien: (i) was initially apprehended by DHS within the jurisdiction of the Ninth Circuit; (ii) is
13   detained within the Ninth Circuit at the time of adjudication of the asylum application; or (iii) was
14   initially located outside the Ninth Circuit but whose asylum application is subsequently
15   adjudicated within the Ninth Circuit”).       This implementation eliminates a huge volume of
16   Plaintiffs’ claimed harms, including harms stemming from not knowing where “individuals will
17   cross [the border] or where their asylum proceedings will be conducted,” Dkt. 63 at 4, restoring
18   the potential “client base” that the organizations could theoretically serve, id. at 5, harms based on
19   individuals entering the country “outside of the Ninth Circuit,” id. at 6, and any harms based on
20   “[un]certainty ex ante where a given asylum seeker whom [the organizations] serve ultimately will
21   enter the United States.” Id. at 7.
22           Plaintiffs further argue that a “nationwide injunction is necessary to remedy the harms to
23   their organizations,” Dkt. 63 at 3, but that argument blurs the lines between the showing required
24   for irreparable harm with the “separate” analysis of whether a nationwide injunction is appropriate.
25   Stay Op. 10. They also assert that because this case involves an “APA violation” and arises in a
26   matter of “immigration policy,” that a nationwide injunction is warranted, Dkt. 63 at 9-10, yet that
27   position was clearly rejected in this case by the Ninth Circuit in its decision partially granting the
28   Government’s stay motion. And Plaintiffs’ counsel claims it is difficult to identify actual alien

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         2
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 9 of 31




 1   clients, see Dkt. 63 at 4, but these assertions are belied by the fact that counsel for Plaintiffs had
 2   no trouble finding such aliens the moment the Ninth Circuit stayed this Court’s injunction, as
 3   evidenced by their identical lawsuit filed almost immediately after the Ninth Circuit’s decision on
 4   behalf of specific, actual people in the District Court for the District of Columbia. See CAIR v.
 5   Trump, No. 1:19-cv-02117-TJK, 2019 WL 3436501 (D.D.C. July 24, 2019). Indeed, though
 6   Plaintiffs proclaim that that “hundreds of thousands of asylum seekers are at imminent risk of
 7   removal to their countries of persecution,” Dkt. 63 at 12, they have not identified a single one to
 8   substantiate their claim for a nationwide injunction.
 9          At bottom, then, Plaintiffs’ claims reduce to mere ipse dixit—an entitlement to a
10   nationwide injunction because they believe their attorneys’ strategic choice to not identify bona
11   fide clients they represent makes it easier to justify nationwide injunctive relief. But that is not
12   how “exceptional” departures from the norm are litigated. Because Plaintiffs have failed to
13   demonstrate why an injunction limited to them and their bona fide clients would remedy their
14   alleged harms during the pendency of this litigation, the Court must deny their motion in full.
15                                            BACKGROUND
16          On July 24, 2019, this Court preliminarily enjoined the Interim Final Rule titled “Asylum
17   Eligibility and Procedural Modifications,” 84 Fed. Reg. 33,829 (July 16, 2019) (“Rule”). See Dkt.
18   42. Although the government argued that a nationwide injunction was inappropriate, and that
19   Plaintiffs had failed to carry their affirmative burden of demonstrating such an injunction was the
20   sole means of remedying their alleged harms, Dkt. 28 at 24-25, this Court, citing the “authority of
21   district courts to enjoin unlawful policies on a universal basis,” and the fact the rule arose in the
22   “immigration context,” enjoined the rule nationwide. Id. at 45.
23          On August 2, 2019, the government sought an emergency stay of the injunction from the
24   Ninth Circuit. See East Bay Sanctuary Covenant v. Barr, No. 19-16487, Dkt. 3 (9th Cir. Aug. 2,
25   2019). In a published opinion, a Ninth Circuit motions panel granted the stay motion in part. See
26   East Bay Sanctuary Covenant v. Barr, No. 19-16487, ---F.3d---, 2019 WL 3850928 (9th Cir. Aug.
27   16, 2019). Specifically, the Ninth Circuit “den[ied] the motion for stay pending appeal insofar as
28   the injunction applies within the Ninth Circuit,” but “grant[ed] the motion for stay pending appeal

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         3
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 10 of 31




 1   insofar as the injunction applies outside the Ninth Circuit, because the nationwide scope of the
 2   injunction is not supported by the record as it stands.” Stay Op. 6.
 3          The Ninth Circuit panel explained that an “injunction must be narrowly tailored to remedy
 4   the specific harm shown” and “nationwide injunctions” are thus “exceptional cases.” Stay Op. 7.
 5   “To permit such broad injunctions as a general rule, without an articulated connection, to a
 6   plaintiff’s particular harm, would unnecessarily stymie novel legal challenges and robust debate
 7   arising in different judicial districts.” Stay Op. 8 (internal quotation marks omitted). The Ninth
 8   Circuit found that the preliminary injunction ruling “failed to discuss whether a nationwide
 9   injunction is necessary to remedy Plaintiffs’ alleged harm. Instead, in conclusory fashion, the
10   [decision] stated that nationwide relief is warranted simply because district courts have the
11   authority to impose such relief in some cases and because such relief has been applied in the
12   immigration context.” Id. That ruling was “clear[] err[or]” because it failed “to consider whether
13   nationwide relief is necessary to remedy Plaintiffs’ alleged harms.” Id. “[B]ased on the limited
14   record” before the Ninth Circuit, “a nationwide injunction” was not “justified.” Id.
15          The Ninth Circuit panel rejected the view, articulated by Judge Tashima in dissent, “that a
16   nationwide injunction is appropriate simply because this case presents a rule that applies
17   nationwide.” Id. “That view … ignores our well-established rule that injunctive relief must be
18   tailored to remedy the specific harm alleged. Indeed, were we to adopt the dissent’s view, a
19   nationwide injunction would result any time an enjoined action has potential nationwide effects.
20   Such an approach would turn broad injunctions into the rule rather than the exception. Under our
21   case law, however, all injunctions—even ones involving national policies—must be narrowly
22   tailored to remedy the specific harm shown.” Stay Op. 8-9 (internal quotation omitted). The Ninth
23   Circuit reiterated that “[n]ational injunctions interfere with good decisionmaking by the federal
24   judiciary” because they “deprive other parties of the right to litigate in other forums.” Stay Op. 9.
25   Thus, “absent an explanation by the district court as to why a nationwide injunction is necessary
26   to remedy Plaintiffs’ alleged harm in this case, we must grant the motion for stay pending appeal
27   insofar as the injunction applies outside the Ninth Circuit.” Id.
28          In sum, the Ninth Circuit stay panel concluded that “beyond examining the merits of a

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         4
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 11 of 31




 1   party’s arguments,” the court must assess “whether nationwide relief is necessary to give
 2   prevailing parties the relief to which they are entitled before issuing such an injunction.” Stay Op.
 3   10 (internal quotation omitted). The Ninth Circuit noted that its decision to grant “a more limited
 4   injunction” allowed “other litigants wishing to challenge the Rule to do so. Indeed, several already
 5   have.   Litigation over the Rule’s lawfulness will promote the development of the law and
 6   percolation of legal issues in the lower courts and allow the Supreme Court, if it chooses to address
 7   the Rule, to do so” with “the benefit of additional viewpoints from lower federal courts” coupled
 8   with a “fully developed factual record.” Id. (internal quotation omitted). The Ninth Circuit
 9   concluded by noting that “[w]hile this appeal proceeds, the district court retains jurisdiction to
10   further develop the record in support of a preliminary injunction extending beyond the Ninth
11   Circuit,” and noted that the Government’s “opening brief is due September 3, 2019.” Stay Op. 11.
12   The Court did not, however, formally remand the case back to the district court.
13           Three days after the Ninth Circuit issued its ruling, Plaintiffs filed an “emergency” motion
14   to restore the nationwide scope of the injunction. See Dkt. 57. That same day, this Court issued a
15   scheduling order noting that it “require[d] more legal briefing from the Plaintiffs than is contained
16   in their Emergency Motion on the legal framework for the issuance of a nationwide injunction,”
17   and directed Plaintiffs to file an “amended opening brief” by August 22, 2019, and the Government
18   to file an opposition by August 29, 2019. Dkt. 59 at 1. Plaintiffs filed their amended brief on
19   August 22. In essence, Plaintiffs contend that a nationwide injunction is necessary to remedy the
20   ongoing harms Plaintiffs are suffering, Dkt. 63 at 3-8, that nationwide relief is necessary because
21   the case involves a violation under the Administrative Procedure Act (APA) and arises in the
22   immigration context, id. at 9-11, and that nationwide relief is needed to avoid what they believe
23   are adminstrability problems and based on the balance of equities. Id. at 11-13.
24           On Friday, August 23, 2019, the government filed an application for a stay pending appeal
25   of this Court’s injunction in the Supreme Court. See William P. Barr v. East Bay Sanctuary
26   Covenant, No. 19A230. Plaintiffs’ response is due at 3 PM, September 3. See id. In addition, the
27   government’s opening brief in the merits portion of its appeal from this injunction is due in the
28   Ninth Circuit on September 3.

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         5
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 12 of 31




 1                                         ARGUMENT
            I.      This Court Lacks Jurisdiction to Restore the Nationwide Scope of the
 2
                    Injunction.
 3          In a footnote, Plaintiffs contend that “there is no question the Court has authority” to “revise
 4   the scope of the injunction while the remainder of the case is on appeal.” Dkt. 63 at 1 n.1. They
 5   are wrong.
 6          It is axiomatic that “the filing of a notice of appeal confers jurisdiction on the court of
 7   appeals and divests the district court of its control over those aspects of the case involved in the
 8   appeal.” Small v. Operative Plasterers’ & Cement Masons’ Int’l Ass’n Local 200, AFL-CIO, 611
 9   F.3d 483, 495 (9th Cir. 2019) (finding that “the district court lacked jurisdiction to modify the
10   injunction” “once an appeal was taken”); see also Griggs v. Provident Consumer Disc. Co., 459
11   U.S. 56, 58 (1982) (same); East Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094, 1105
12   n.3 (N.D. Cal. 2018) (“East Bay I”) (“[T]his principle still limits the Court’s authority.”). The
13   purpose of this rule “is to promote judicial economy and avoid the confusion that would ensue
14   from having the same issues before two courts simultaneously.” Nat’l Res. Def. Council, Inc. v.
15   SW. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001). Until the Ninth Circuit issues a mandate
16   formally remanding the case back to this Court, this Court lacks jurisdiction over any of the aspects
17   of the case that are being appealed. See United States v. Thrasher, 483 F.3d 977, 981 (9th Cir.
18   2007) (“When a case has been once decided by this court on appeal, and remanded to the [district
19   court], whatever was before this court, and disposed of by its decree, [it] is considered as finally
20   settled. The [district court] is bound by the decree as the law of the case, and must carry it into
21   execution according to the mandate.”); Sgaraglino v. State Farm Fire & Cas. Co., 896 F.2d 420,
22   421 (9th Cir. 1990) (“Upon issuance of the mandate, the case was returned to the district court’s
23   jurisdiction.”). It is uncontroverted that the mandate has not issued in this case, and thus, this
24   Court lacks jurisdiction to restore the injunction that the Ninth Circuit stayed “outside the Ninth
25   Circuit.” Stay Op. 6.
26          Though there are narrow exceptions to the general rule that the pendency of an appeal
27   divests this Court of jurisdiction, they are inapplicable here. While an appeal is “taken from an
28   interlocutory or final judgment granting, dissolving, or denying an injunction,” district courts may

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         6
                Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 13 of 31




 1   “preserve the status quo” if the “circumstances” justify such action. McClatchy Newspapers 686
 2   F.2d at 734. This principle is codified in Federal Rule of Civil Procedure 62(d), which Plaintiffs
 3   invoked in their initially-filed brief. See Dkt. 57-1 at 1 n.1. But the status quo exception is
 4   “narrow[]” and district courts are proscribed from taking action that “would affect substantial
 5   rights of the parties after appeal.” McClatchy, 686 F.2d at 734-35. In the wake of the Ninth
 6   Circuit’s narrowing of the injunction, the status quo is that the injunction is limited to the Ninth
 7   Circuit.    Granting Plaintiffs’ motion, far from merely preserving the status quo, would
 8   impermissibly “materially alter the status of the case on appeal.” SW. Marine Inc., 242 F.3d at
 9   1166; In re TFT-LCD (Flat Panel) Antitrust Litig., No. C-07-01827 SI, 2013 WL 6055079, at *1-
10   *2 (N.D. Cal. Nov. 13, 2013) (“[T]he district court … may not take any action that would change
11   the core issues before the appellate court … . The Court may not take any action that would alter
12   the questions currently before the Ninth Circuit.”); see also Phillipe Charriol Int’l Ltd. v. A’lor
13   Int’l Ltd., No. 13cv1257-MMA-JLB, 2014 WL 12279504, at *4 (S.D. Cal. May 29, 2014) (“[T]he
14   modification sought would sizably narrow the scope of the injunction. Indeed, A’lor’s own
15   arguments speaking to the effect of modification demonstrate the material effect such modification
16   would have on the status quo. Accordingly, the Court finds that it lacks jurisdiction.”). In this
17   case, granting Plaintiffs’ motion would sweep the rug from under the Ninth Circuit, as it would
18   dramatically expand the only subject of the appeal—the injunction—while the Ninth Circuit is
19   simultaneously and expeditiously considering the propriety of the much narrower injunction
20   currently in place. That is the paradigmatic example of a material alteration, and would effectuate
21   a change to the “core issues” before the Ninth Circuit, Flat Panel, 2013 WL 6055079, at *2, and
22   improperly create a “moving target” for the Ninth Circuit to deal with. Britton v. Co-op Banking
23   Grp., 916 F.2d 1405, 1412 (9th Cir. 1990).
24          Nor is there any merit to Plaintiffs’ contention that the restoration of a nationwide
25   injunction simply “assist[s]” the Ninth Circuit “in the exercise of its jurisdiction.” Dkt. 63 at 1
26   n.1. That exception applies only in situations where there are questions going to the Court of
27   Appeals’ jurisdiction if, for example, the order at issue is not appealable. See, e.g. T.B. by and
28   through Brenneise v. San Diego Unified School District, No. 08-cv-28-MMA (WMc), 2012 WL

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         7
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 14 of 31




 1   12953527, at *2 (S.D. Cal. July 23, 2012) (“The district court may act to assist the court of appeals
 2   in the exercise of its jurisdiction. By this Order, the Court confirms that the May 8, 2012 judgment
 3   was intended to be the final judgment.”). But it is undisputed that the Ninth Circuit possesses
 4   jurisdiction over the appeal of the entry of a preliminary injunction, see 28 U.S.C. § 1292(a)(1),
 5   so this exception is inapposite. Although Plaintiffs cite this Court’s prior decision in East Bay I,
 6   see Dkt. 63 at 1 n.1, this Court simply noted that filing “written findings of fact and conclusions
 7   of law” in support of a preexisting injunction on appeal is permissible. 354 F. Supp. 3d at 1105
 8   n.3 (citing Thomas v. Cnty. of Los Angeles, 978 F.2d 504, 507 (9th Cir. 1992)). There is no basis,
 9   however, as Plaintiffs suggest, to apply that proposition to the entry of a new injunction.
10          Plaintiffs rely on the single sentence in the stay opinion that “the district court retains
11   jurisdiction to further develop the record in support of a preliminary injunction extending beyond
12   the Ninth Circuit.” Dkt. 63 at 1 n.1. They contend that this sentence authorizes “revis[ing] the
13   scope of the injunction while the remainder of the case is on appeal.” Id. The text of the sentence
14   belies that assertion. At most, the Ninth Circuit contemplated further factual development from
15   this Court, nothing more, during the pendency of the appeal. No aspect of the phrase “further
16   develop the record” can be plausibly construed to include altering the scope of the injunction being
17   appealed. Indeed, even assuming, arguendo, that this sentence constitutes a “limited remand,” id.,
18   Plaintiffs’ requested relief would contravene the well-settled rule that “in both civil and criminal
19   cases,” “a district court is limited by this court’s remand in situations where the scope of the
20   remand is clear.” Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006); see also
21   San Francisco Aesthetics & Laser Medicine Inc. v. Presidio Trust, No. C-07-05170 EDL, 2010
22   WL 4226696, at *4 (N.D. Cal. Oct. 21, 2010) (“[B]ecause the … argument is beyond the scope of
23   this limited remand … it will not be considered.”). Restoring the nationwide injunction would
24   plainly exceed the scope of the authority that the Ninth Circuit conferred in its stay opinion, and
25   would stray far from simply developing the record. Plaintiffs allude to City & Cnty. of San
26   Francisco v. Trump, 897 F.3d 1225, 1245 (9th Cir. 2018), but, as the stay panel observed, that case
27   involved a markedly “different procedural posture.” Stay Op. 7 n.5. Specifically, Trump was an
28   appeal fully resolved by a merits panel, as opposed to a motions panel at the preliminary stay stage,

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         8
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 15 of 31




 1   and jurisdiction was fully restored, complete with issuance of the mandate, for the district court to
 2   “fully consider[]” on remand, whether a “nationwide injunction” was appropriate. 897 F.3d at
 3   1245. That complete restoration of authority is clearly lacking here. Indeed, accepting Plaintiffs’
 4   contention would create the anomalous result that the Ninth Circuit sanctioned the authority of this
 5   Court to change the subject of the appeal, while nonetheless insisting that the Government’s
 6   complete opening brief be due just 5 days after the submission of this brief on “September 3,
 7   2019.” Stay Op. 11. That cannot be right.
 8          Because the Court lacks jurisdiction, the only procedurally appropriate vehicle for
 9   modifying the injunction as Plaintiffs propose is through the indicative ruling procedure under
10   Federal Rule of Civil Procedure 62.1. That provision provides that “if a timely motion is made for
11   relief that the court lacks authority to grant because of an appeal that has been docketed and is
12   pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either
13   that it would grant the motion if the court of appeals remands for that purpose or that the motion
14   raises a substantial issue.” Id. “[I]f the district court states that it would grant the motion or that
15   the motion raises a substantial issue,” “[t]he movant must promptly notify the circuit clerk under
16   Federal Rule of Appellate Procedure 12.1.” Id. at 62.1(b). Although the Court may “consider new
17   evidence at its discretion” as part of the Rule 62.1 process, NewGen, LLC v. Safe Cig, LLC, 840
18   F.3d 606, 612 (9th Cir. 2016), “[t]he district court may decide the motion” only if “the court of
19   appeals remands for that purpose.” F.R.C.P. 62.1(c). Unless and until such a “remand” occurs, the
20   district court lacks jurisdiction. See Mendia, 874 F.3d at 1121; Tribe v. Nat'l Marine Fisheries
21   Serv., No. 16-CV-04294-WHO, 2018 WL 2010980, at *4 (N.D. Cal. Apr. 30, 2018) (“Because
22   Rule 62.1 allows me at least to consider the merits of intervenors’ motion, I will do so. I have
23   authority to deny it, but I may not grant it without a remand from the court of appeals.”).
24          Thus, although this Court has jurisdiction to take evidence and issue an indicative ruling,
25   it cannot actually rule until a formal remand occurs, and so lacks jurisdiction to restore the
26   nationwide scope of the injunction. And given that the aspects of the decision to institute an
27   injunction are pending in both the Supreme Court and the Ninth Circuit, and that those rulings will
28   likely further clarify many of the legal issues pending in this case, this Court should “defer[]

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                         9
               Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 16 of 31




 1   ruling” “until after the Government’s appeal before the Ninth Circuit is complete.” Martinez
 2   Banos v. Godfrey, No. C16-1454 JLR, 2019 WL 2357871, at *2 (W.D. Wash. June 4, 2019); see
 3   also Rabang v. Kelly, No. C17-0088-JCC, 2018 WL 1737944, at *3 (W.D. Wash. Apr. 11, 2018)
 4   (“The Court will defer ruling on the motion until the Court of Appeals has issued its order.”).
 5          II.     Nationwide Injunctive Relief is Inappropriate in This Case.
 6          Even assuming, arguendo, that this Court may alter the status quo by enlarging the scope
 7   of the injunction during the pendency of the government’s appeal, Plaintiffs have not made the
 8   exacting showing necessary to demonstrate that a nationwide injunction is the only way to afford
 9   them complete relief. Although the stay panel carefully explained the “exceptional” threshold
10   showing necessary to warrant imposition of a nationwide injunction, Stay Op. 8, Plaintiffs do not
11   even mention or grapple with any part of this holding, which suffices, by itself, to deny Plaintiffs’
12   motion.
13          As the Ninth Circuit found, nationwide injunctions are permitted only in “exceptional
14   cases” and there must be a specific finding that a nationwide injunction is “necessary to give
15   prevailing parties the relief to which they are entitled.” Stay Op. 8 (emphasis in original). This
16   proposition logically follows from the principle that “injunctive relief should be no more
17   burdensome to the defendant than necessary to provide complete relief to the plaintiffs.” Califano
18   v. Yamasaki, 442 U.S. 682, 702 (1979). Critically, “[t]his rule applies with special force where,”
19   as here, “there is no class certification,” L.A. Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664
20   (9th Cir. 2011), and injunctive “relief generally should be limited to apply only to named plaintiffs
21   where there is no class certification.” Id. Stated differently, absent class certification, the general
22   rule is that injunctions cannot be extended to non-parties, unless an “exceptional case[]” is
23   presented. Stay Op. 8.
24          Sound practical reasons underpin this approach, as permitting “such broad injunctions as a
25   general rule, without an articulated connection to a plaintiff’s particular harm, would unnecessarily
26   stymie novel legal challenges and robust debate arising in different judicial districts.” Stay Op. 8;
27   California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018) (“The Supreme Court has repeatedly
28   emphasized that nationwide injunctions have detrimental consequences to the development of law

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        10
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 17 of 31




 1   and deprive appellate courts of a wider range of perspectives.”); L.A. Haven Hospice, 638 F.3d at
 2   664 (“The Supreme Court has also suggested that nationwide injunctive relief may be
 3   inappropriate where a regulatory challenge involves important or difficult questions of law, which
 4   might benefit from development in different factual contexts and in multiple decisions by the
 5   various courts of appeals.”); see also Trump v. Hawaii, 138 S. Ct. 2392, 2425 (2018) (Thomas, J.,
 6   concurring) (“District courts, including the one here, have begun imposing universal injunctions
 7   without considering their authority to grant such sweeping relief. These injunctions are beginning
 8   to take a toll on the federal court system—preventing legal questions from percolating through the
 9   federal courts, encouraging forum shopping, and making every case a national emergency for the
10   courts and for the Executive Branch.”); United States v. Mendoza, 464 U.S. 154, 160 (1984)
11   (“Allowing only one final adjudication would deprive this Court of the benefit it receives from
12   permitting several courts of appeals to explore a difficult question before this Court grants
13   certiorari.”). For this very reason, the Ninth Circuit has “recognize[ed] a growing uncertainty
14   about the propriety of universal injunctions.” East Bay Sanctuary Covenant v. Trump, No. 18-
15   17274, --F.3d--, 2018 WL 8807133, at *24 (9th Cir. Dec. 7, 2018) (“East Bay II”).
16           As shown below, Plaintiffs have fallen well short of discharging their burden of showing
17   that a nationwide injunction is appropriate.
18           A. Nationwide Relief is Not Necessary to Remedy Plaintiffs’ Specific Harms.
19           Plaintiffs contend that nationwide injunctive relief is necessary to remedy their specific
20   harms. See Dkt. 63 at 3-8. That is wrong; Plaintiffs’ purported harms are fully remedied by the
21   narrower injunction confined to the Ninth Circuit.
22           As the government explained in its brief opposing Plaintiffs’ motion for a temporary
23   restraining order, see Dkt. 28 at 24-25, a narrow injunction to fully remedy Plaintiffs’ asserted
24   harms can be crafted. In particular, and as noted, an injunction that runs to the clients that Plaintiffs
25   actually represent who are affected by the Rule would accord all of the Plaintiffs complete relief
26   in this case. Thus, the further “factual” development contemplated by the Ninth Circuit, Stay Op.
27   10, would involve Plaintiffs affirmatively demonstrating that they represent bona fide clients
28   subject to the Rule in the Ninth Circuit or any other Circuit, and then tailoring the injunction

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        11
                Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 18 of 31




 1   accordingly so that it runs to those specific clients. This approach would “remedy the specific
 2   harm shown,” Stay Op. 7, and would be “no more burdensome than necessary.” Madsen, 512 U.S.
 3   at 765.
 4             More generally, in order to ascertain whether a nationwide injunction is appropriate, it is
 5   necessary to ascertain whether Plaintiffs’ injuries cannot be remedied by anything but a nationwide
 6   injunction. That requires assessing Plaintiffs’ asserted injuries—diversion of resource harms, Dkt.
 7   63 at 4-8—and whether those harms require anything more than an injunction limited to Plaintiffs
 8   themselves to cure. And because Plaintiffs bear the burden on all aspects of their motion for
 9   preliminary injunction, including the scope of relief, they must affirmatively demonstrate with
10   evidence why nothing short of a nationwide injunction will remedy their alleged injuries. See
11   Winter v. NRDC, 555 U.S. 7, 22 (2008).
12             It is undisputed that Plaintiffs have not identified bona fide clients they represent outside
13   the Ninth Circuit, or even in this Circuit, which, by itself, suffices to deny their renewed nationwide
14   injunction motion. Undeterred, Plaintiffs make several arguments for why a nationwide injunction
15   is needed to remedy their specific harms. None has merit.
16             First, Plaintiffs argue that a nationwide injunction is necessary because “asylum seekers
17   frequently do not enter the country and complete their asylum proceedings within the same circuit”
18   and “it is not possible to predict asylum seekers’ movements in advance.” Dkt. 57-1 at 2; see also
19   Dkt. 63 at 11 (“[T]he need for a nationwide injunction is especially strong in this context, where
20   … asylum seekers will not always know in advance what part of the United States they will enter,
21   or once inside the country, the circuit in which their case will proceed.”). But Plaintiffs have not
22   shown—as they must—that any of these individuals will have actual bona fide relationships with
23   the Plaintiff organizations in this case, nor have they even attempted to provide concrete evidence
24   of specific individuals they represent outside the Ninth Circuit that are subject to the rule. Thus,
25   the possibility that individuals may not complete their asylum proceedings in the same Circuit in
26   which they enter is simply an abstract possibility that cannot sustain a nationwide injunction.
27             In any event, even were there any evidence that Plaintiffs in fact represent aliens who may
28   be transferred to or from the Ninth Circuit, any harm is illusory. Since the entry of the stay, the

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        12
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 19 of 31




 1   Departments report that they have issued guidance that aliens who are initially apprehended in the
 2   Ninth Circuit, are detained in the Ninth Circuit at the time of adjudication, who after apprehension
 3   in the Ninth Circuit are transferred elsewhere, or whose adjudications and proceedings occur in
 4   the Ninth circuit are subject to the injunction as limited by the Ninth Circuit. See Exs. A-C. In
 5   other words, even if Plaintiffs represent aliens who after their apprehension in the Ninth Circuit
 6   are transferred to elsewhere, or who are apprehended elsewhere and then transferred to the Ninth
 7   Circuit before their asylum adjudication occurs in the Ninth Circuit, those aliens are not subject
 8   to the rule, and so no alleged harms flow from the possibility that aliens who Plaintiffs actually
 9   represent may be subject to custodial transfer or have their asylum application adjudicated in one
10   circuit versus another.
11          Plaintiffs make two additional general arguments as to why a nationwide injunction is
12   necessary to ameliorate the particular harms at issue: (1) one of the Plaintiffs’ operations extend
13   outside the Ninth Circuit, see Dkt. 63 at 3 (“Law Lab’s operations are not limited to the Ninth
14   Circuit.”); and (2) Plaintiffs will “continue to suffer injuries if the Rule is enjoined only in the
15   Ninth Circuit.” Id. at 7. Both arguments are equally unavailing.
16          With respect to the first argument, the extent of Plaintiffs’ operations was already set forth
17   in the initial set of declarations Plaintiffs submitted, a fact the supplemental declarations readily
18   concede. See Dkt. 57-2, ¶ 4 (“As I described in my previous declaration, Law Lab has an office
19   Oakland, California in addition to offices … [in] Portland, Oregon; Atlanta, Georgia; San Diego,
20   California; Kansas City, Missouri, and San Antonio and El Paso, Texas.”); Dkt. 57-3, ¶ 3 (“For
21   the reasons I explained in my first declaration, the Interim Final Rule … will significantly harm
22   East Bay Sanctuary Covenant.”); Dkt. 57-4, ¶ 3 (“In a previous declaration … [we] explained our
23   organization’s work and the harms we will experience from the Interim Final Rule.”); Dkt. 57-5,
24   ¶ 3 (same); see also Dkt. 3-4, ¶ 4 (describing projects “in Georgia, Kansas, Missouri, North
25   Carolina, and Oregon, with expansion underway to Texas, New Mexico, and California”). This
26   fact is critical because the Ninth Circuit explicitly stated that Plaintiffs’ previously-submitted
27   declarations, which largely comprised the “limited record” before the Ninth Circuit, could not
28   support a nationwide injunction. Stay Op. 8 (“[B]ased on the limited record before us, we do not

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        13
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 20 of 31




 1   believe a nationwide injunction is justified.”); Stay Op. 9 (“Based on the briefing and limited
 2   record before us … we must grant the motion for stay pending appeal insofar as the injunction
 3   applies outside the Ninth Circuit.”). Thus, the evidentiary submissions Plaintiffs submitted prior
 4   to the Ninth Circuit’s decision have already been determined by that Court to be insufficient to
 5   warrant any nationwide relief. See id. at 8-9.
 6          The Ninth Circuit reached this conclusion with good reason.          Of the four Plaintiff
 7   organizations, three of them do not even purport to have any operations outside the Ninth Circuit.
 8   See Compl. ¶ 15 (“Plaintiff East Bay Sanctuary Covenant (‘ESBC’) is a nonprofit organization
 9   incorporated in California. ESBC’s main office is in Berkeley, California.”); id. ¶ 18 (“Al Otro
10   Lado … operates primarily in Southern California and Tijuana, Mexico.”); id. ¶ 21 (“Plaintiff
11   Central American Resource Center (‘CARCEN’) is a nonprofit organization incorporated in
12   California.”); see also Dkt. 3-2, ¶ 3 (“ESBC [was] incorporated in 1996 in Berkeley, California.
13   Our office is located at 2362 Bancroft Way, Berkeley, California.”); Dkt. 3-3, ¶ 4 (“Al Otro Lado
14   serves indigent deportees, migrants, refugees and their families, principally in Los Angeles and
15   San Diego, California, and Tijuana, Mexico.”); Dkt. 3-5, ¶ 3 (“CARCEN is … incorporated in Los
16   Angeles, California. Our headquarters is located at … Los Angeles, CA 90005. We also have
17   permanent offices in Van Nuys and San Bernardino, California.”). Plaintiffs do not argue
18   otherwise with respect to these three organizations.
19          With respect to the sole remaining Plaintiff, Innovation Law Lab, although Plaintiffs have
20   purported to introduce evidence that Innovation Law Lab has operations outside the Ninth Circuit,
21   that evidence falls far short of showing that the organization has nationwide reach, the finding
22   necessary to even consider whether a nationwide injunction as to them alone is the only means of
23   remedying their harm. Instead, Plaintiffs contend that Innovation Law Lab “has offices in Georgia,
24   Missouri, and Texas” and “operates pro bono representation projects in Georgia, Kansas, Missouri,
25   and North Carolina.” Dkt. 63 at 3; Dkt. 57-2, ¶¶ 4-5 (“Law Lab has … offices … [in] Atlanta,
26   Georgia … Kansas City, Missouri, and San Antonio and El Paso, Texas. Las Lab operates pro
27
28

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        14
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 21 of 31




 1   bono representation projects … . in Georgia, Kansas, Missouri [and] North Carolina.”).1 These
 2   operations do not come close to showing that Innovation Law Lab operates in all 50 states..
 3          And even if Innovation Law Lab could make that threshold showing, it has put forth no
 4   evidence at all that its offices and projects outside the Ninth Circuit encompass bona fide
 5   relationships with individuals affected by the Rule. Instead, the declaration submitted by the
 6   organization avers that “[w]e also provide direct representation to persons applying for asylum
 7   inside the Ninth Circuit and outside the Ninth Circuit,” and fails to offer any more specific details.
 8   Dkt. 57-2, ¶ 5. That lack of specificity is fatal to Plaintiffs’ argument, as they bear the burden, as
 9   the movants, of justifying a nationwide injunction, yet they have provided no concrete evidence
10   that any of the Plaintiffs’ operations outside the Ninth Circuit would encompass representing an
11   individual affected by the Rule. Nor have they identified any reason to conclude that such a
12   mechanism could not be devised. Indeed, although Plaintiffs argue that “six of the seven detention
13   centers at which Law Lab regularly works are outside the Ninth Circuit,” Dkt. 63 at 6 (citing Dkt.
14   57-2, ¶ 19), they do not identify where those detention centers are or whether those detention
15   centers’ operations would include representing individuals affected by the Rule.
16          Instead, Plaintiffs’ argument appears to hinge entirely upon the conjectural possibility that
17   at some undetermined time in the future, an individual could potentially be subject to the Rule and
18   also potentially be represented by Innovation Law Lab outside the Ninth Circuit. Such speculation,
19   however, cannot substitute for Plaintiffs actually proffering concrete evidence of representation of
20   individuals subject to the Rule outside of the Ninth Circuit, something the record currently lacks.
21   See Winter v. NRDC, 555 U.S. at 22 (“[I]njunctive relief [i]s an extraordinary remedy that may
22   only be awarded upon a clear showing that the plaintiff is entitled to such relief.”). To conclude
23   otherwise is to allow Plaintiffs to invoke the necessity of a nationwide injunction by asserting that
24   they might have clients in the future who could be subject to the rule outside this Circuit. But such
25   speculations fail to articulate Article III injury because they do not constitute “concrete adverse
26   effect[s],” Lujan v. Defenders of Wildlife, 504 U.S. 555, 583 (1992), and so cannot be the basis for
27   1
       Importantly, although Innovation Law Lab argues that “expansion [is] underway to New
28   Mexico,” it does not presently have operations in New Mexico and thus lacks a basis to extend the
     injunction to New Mexico. Dkt. 63 at 3.
     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        15
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 22 of 31




 1   an injunction that requires evidence of such injury in the first place. Plaintiffs’ attempt to reap a
 2   windfall from their attorneys’ strategic decision not to identify any single individual alien clients,
 3   despite the fact that they have been readily able to identify such clients subject to the exact same
 4   Rule in other forums, should not be rewarded. Indeed, as noted, the various conjectures Plaintiffs
 5   offer elide a much simpler way for Plaintiffs to receive full relief: identifying clients subject to the
 6   Rule, as they have in other cases, such that an injunction can be narrowly tailored based on the
 7   harms to those clients.
 8           Likely cognizant of the dearth of record evidence supporting a nationwide injunction,
 9   Plaintiffs attempt to recast the inquiry as to whether the various Plaintiffs will continue to be
10   harmed “by an injunction limited to the Ninth Circuit.” Dkt. 63 at 3; id. at 5-7. Plaintiffs, however,
11   improperly attempt to frame the issue as whether they would suffer irreparable harm in the absence
12   of an injunction, instead of actually demonstrating why nationwide relief extending to non-parties
13   is necessary. But only the latter question is at issue, and the Ninth Circuit was clear that the finding
14   that Plaintiffs were likely to suffer irreparable harm did not settle the question of whether a
15   nationwide injunction was necessary. See Stay Op. 10 (“[B]eyond examining the merits of a
16   party’s arguments, a district court must separately analyze whether nationwide relief is necessary
17   to give prevailing parties the relief to which they are entitled before issuing such an injunction.”
18   (first emphasis added)); Stay Op. 9 (“[A]bsent an explanation by the district court as to why a
19   nationwide injunction is necessary to remedy Plaintiffs’ alleged harm in this case, we must grant
20   the motion for stay pending appeal insofar as the injunction applies outside the Ninth Circuit.”).
21   For Plaintiffs to simply frame the question, on remand, as to whether they will suffer irreparable
22   harm in the absence of a nationwide injunction simply attempts to impermissibly collapse the two
23   inquiries together, when in fact they are clearly separate, with the nationwide injunction inquiry
24   narrowly focused on whether Plaintiffs have demonstrated that they will represent individuals
25   affected by the Rule outside the Ninth Circuit. See Azar, 911 F.3d at 584 (“The plaintiff states
26   argue that complete relief to them would require enjoining the IFRs in all of their applications
27   nationwide. That is not necessarily the case … . On the present record, an injunction that applies
28   only to the plaintiff states would provide complete relief to them.”). Because they have not made

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        16
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 23 of 31




 1   the requisite showing, it is not enough for Plaintiffs to simply recycle their previously-made
 2   irreparable harm arguments with the additional qualifier that such irreparable harm would ensue
 3   without a preliminary injunction. Such a showing, if accepted, would vitiate the directive for this
 4   Court to “further develop the record in support of a preliminary injunction extending beyond the
 5   Ninth Circuit,” Stay Op. 11, and is yet another attempt by Plaintiffs to evade the onerous burden
 6   of substantiating a nationwide injunction.
 7          In any event, Plaintiffs’ arguments fail on their own terms. Beginning with Innovation
 8   Law Lab, Plaintiffs’ assertion that “providing legal guidance and assistance to persons subject to
 9   the Rule will be a significant burden on Law Lab employees’ time and program operations,” Dkt.
10   63 at 4, relates exclusively to whether Plaintiffs will likely suffer irreparable harm, and this
11   operational issue would not be impacted one way or another if the injunction was limited
12   geographically to the Ninth Circuit. Plaintiffs’ concern that “asylum seekers often move between
13   different locations,” id., meanwhile, is completely assuaged by the fact that an individual is
14   covered by the injunction if he or she is apprehended in the Ninth Circuit, even if later transferred
15   elsewhere, or if that individual’s credible fear interview or asylum adjudication occur in the Ninth
16   Circuit. Exs. A-C. The purported harm stemming from “hav[ing] to provide guidance about a rule
17   that might apply to people at different points throughout their asylum cases,” Dkt. 57-2, ¶¶ 12, 16,
18   are therefore inapplicable. The remaining arguments made on behalf of Innovation Law Lab are
19   entirely speculative. Plaintiffs argue that in the wake of a geographically-limited injunction,
20   Innovation Law Lab “might have to shift significant resources towards representation of clients
21   who entered the country in Texas or New Mexico and are subject to the ban.” Id., ¶ 17; Dkt. 63 at
22   5 (“Because serving individuals affected by the Rule’s categorical ban is so time consuming …
23   [this] may force Law Lab to serve fewer people overall.”). This consideration not only has no
24   relevance to the scope of the injunction, but it is also devoid of factual support, and thus cannot
25   justify a nationwide injunction. See Whitwater West Indus., Ltd. v. Pac. Surf Designs, Inc., No.
26   3:17-cv-0118, 2018 WL 4698566, at *3 (“[T]he inference would be based on too much speculation
27   to warrant a preliminary injunction.”). Finally, the fact that Innovation Law Lab might have to
28   “meaningfully restructure its operations,” Dkt. 63 at 4, is again only pertinent to whether the

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        17
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 24 of 31




 1   organization will suffer irreparable harm. That potential diversion of resources cannot exempt
 2   Plaintiffs from making the predicate showing that a nationwide injunction is necessary.
 3          The arguments specific to the remaining three Plaintiffs suffer similar deficiencies. ESBC
 4   contends that “[a] sizable portion of ESBC’s clients enter the United States outside the Ninth
 5   Circuit’s geographic boundaries and then end up in California and apply for asylum.” Dkt. 57-3 ¶
 6   5; Dkt. 63 at 5 (same). Based on this assertion, Plaintiffs argue that an injunction confined to the
 7   Ninth Circuit will frustrate ESBC’s mission and “jeopardize[]” its funding streams. Id. Because
 8   the described individuals are covered by the injunction, though, these supposed harms are illusory.
 9   As for the alleged expenditure of resources ESBC would have to undergo absent a nationwide
10   injunction, these contentions are immaterial to the scope of the injunction and thus have no weight
11   in the calculus. The same is true of all of the harms that the Central American Resource Center of
12   California (“CARECEN”) complains of, which are also speculative. See Dkt. 63 at 6 (“[T]he
13   majority of CARCEN’s asylum clients could still be subject to the Rule’s categorical bar on asylum
14   under an injunction limited to the Ninth Circuit.” (emphasis added)); Dkt. 57-5 ¶ 5 (same). As for
15   Al Otro Lado, the final Plaintiff, Plaintiffs rely on the same argument that some of Al Otro Lado’s
16   clients enter the United States “elsewhere,” before ending up in the Ninth Circuit, while others
17   enter the United States “in California” before exiting the jurisdiction. Dkt. 63 at 7. As noted,
18   because the sets of individuals described in both scenarios are covered under the injunction, such
19   “cross-circuit movement” creates no uncertainty and does not provide support for a nationwide
20   injunction. Id.
21          Plaintiffs conclude by arguing that because they “do not operate in a fashion that permits
22   neat geographic boundaries” like the plaintiff States in Azar that a nationwide injunction is
23   inevitable. Dkt. 63 at 8. Precisely the opposite is true. The burden is squarely on Plaintiffs to
24   demonstrate where they do operate, and how those operations will entail representation of
25   individuals affected by the Rule, even if such operations transcend geographic boundaries.
26   Plaintiffs have simply failed to make the necessary showing. Moreover, the courts in New Mexico
27   and Texas are fully open to the aliens Plaintiffs purport to represent; yet they have not filed suit in
28   either forum on their even a single alien’s behalf, and have instead elected to demand that this

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        18
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 25 of 31




 1   Court extend the injunction to those two states. Such transparent forum shopping should not be
 2   rewarded.
 3          In sum, the information asymmetry that Plaintiffs have themselves created, in terms of the
 4   unknown individuals who may or may not be represented by Plaintiffs outside the Ninth Circuit,
 5   is a factor that Plaintiffs have to overcome with evidence justifying a nationwide injunction, not
 6   the other way around. Moreover, Plaintiffs vastly exaggerate the organizations’ scope; as noted,
 7   Innovation Law Lab’s operations outside of the Ninth Circuit are circumscribed to a few, select,
 8   and easily-identifiable cities, and the remaining three organizations operate exclusively within the
 9   Ninth Circuit.
10          B. The Violations Asserted Do Not Warrant Nationwide Injunctive Relief
11          Plaintiffs alternatively argue that because they showed that they were likely to succeed on
12   claims under the Immigration and Nationality Act (“INA”) and the Administrative Procedure Act
13   (“APA”), as a matter of law, they are entitled to a nationwide preliminary injunction. See Dkt. 63
14   at 9-11. Not so.
15          The most straightforward reason that Plaintiffs’ argument must fail is the Ninth Circuit stay
16   opinion in this case. If it were true that an APA or an INA violation, by itself, could sustain a
17   nationwide injunction, there would be no need for further record development on this point. Yet,
18   that is precisely what the Ninth Circuit ordered: “[T]he district court stated that nationwide relief
19   is warranted simply … because such relief has been applied in the immigration context. The
20   district court clearly erred by failing to consider whether nationwide relief is necessary to remedy
21   Plaintiffs’ alleged harms.” Stay Op. 8 (emphasis added); see also Stay Op. 8-9 (“Our dissenting
22   colleague believes that a nationwide injunction is appropriate simply because this case presents a
23   rule that applies nationwide. That view, however, ignores our well-established rule that injunctive
24   relief must be tailored to remedy the specific harm alleged. Indeed, were we to adopt the dissent’s
25   view, a nationwide injunction would result any time an enjoined action has potential nationwide
26   effects. Such an approach would turn broad injunctions into the rule rather than the exception.”).
27   That language unequivocally undermines the position that the “nature and extent” of the alleged
28   violation, by itself, can justify a nationwide injunction. Dkt. 63 at 9.

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        19
               Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 26 of 31




 1            Far from being an outlier, the principle adduced in the Ninth Circuit’s stay opinion finds
 2   firm support in Ninth Circuit precedent, which repudiates the notion that a standalone APA or INA
 3   violation exempts a factual showing that a nationwide injunction is necessary. See Azar, 911 F.3d
 4   at 575 (“The district court held that the states are likely to succeed on the merits of their APA
 5   claim.    We agree. … .       The district court abused its discretion in granting a nationwide
 6   injunction.”); L.A. Hospice, 638 F.3d at 664 (“The Supreme Court has also suggested that
 7   nationwide injunctive relief may be inappropriate where a regulatory challenge involves important
 8   or difficult questions of law.”); State v. Azar, 385 F. Supp. 3d 960, 1021 (N.D. Cal. 2019)
 9   (“Plaintiffs … . assert that any violation of the APA compels a nationwide injunction. Notably,
10   however, Azar found that the plaintiffs there had shown a likelihood of success on their APA
11   claims, and nonetheless ruled that a nationwide injunction was overbroad. This suggests that,
12   notwithstanding an APA violation, this Court must still assess whether the circumstances of this
13   case dictate a narrower scope.”). Similarly, even in the immigration context, the Ninth Circuit has
14   emphasized the need for sufficient facts to support the imposition of a nationwide injunction. See
15   City & Cnty. of San Francisco v. Trump, 897 F.3d 1225, 1244 (9th Cir. 2018) (sustaining injunction
16   in immigration context but noting that “the present record is not sufficient to support a nationwide
17   injunction”).
18            Plaintiffs’ contrary arguments lack merit. Plaintiffs first rely on the language of 5 U.S.C. §
19   706, which provides that a reviewing court shall “set aside” unlawful agency action to argue that
20   this language supports the imposition of nationwide injunctions. Dkt. 63 at 9. As an initial matter,
21   the authority Plaintiffs cite rely on APA violations “at the merits stage,” Dkt. 63 at 9 (emphasis
22   added), whereas this case is in a preliminary posture that has not even proceeded to the motion-to-
23   dismiss stage. In that posture the APA itself reaffirms the general rule that such relief should be
24   limited as “necessary to prevent irreparable injury” to the parties, 5 U.S.C. § 705. In any event,
25   Plaintiffs’ argument erroneously presupposes that vacatur of the challenged Rule is the only
26   remedy, which is not the case. The APA is silent as to the scope of any vacatur, and does not
27   provide any explicit requirement that the rule be “set aside” as to the parties or on its face. 5
28   U.S.C. §§ 705, 706; see Virginia Soc’y for Human Life, Inc. v. FEC, 263 F.3d 379, 393-94 (4th

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        20
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 27 of 31




 1   Cir. 2001) (“Nothing in the language of the APA” requires that a unlawful regulation be set aside
 2   “for the entire country.”); Right to Life of Dutchess Cty., Inc. v. Fed. Election Comm’n, 6 F. Supp.
 3   2d 248, 253 (S.D.N.Y. 1998) (“If Congress had intended to replace the well-accepted territorial
 4   limits of the precedential effects of court decisions by means of the APA, it presumably would
 5   have done so directly and expressly, rather than through a series of implied inferences”). Indeed,
 6   reading “set aside” as limited to the parties, rather than the entire country follows from basic
 7   Article III ripeness and administrative law finality principles under which a regulation is ordinarily
 8   not ripe for review until it is applied. Cf. DRG Funding Corp. v. Sec’y of Hous. & Urban Dev., 76
 9   F.3d 1212, 1214 (D.C. Cir. 1996) (explain that agency action that “does not itself adversely affect
10   complainant but only affects his rights adversely on the contingency of future administrative
11   action” is not final review agency action).
12           Even where rules are declared invalid under the APA, “remand without vacatur” is a
13   remedy that courts must consider. Cal. Communities Against Toxics v. U.S. E.P.A., 688 F.3d 989,
14   994 (9th Cir. 2012); see also id. (“That the EPA’s final rule is invalid is not the end of the analysis.
15   In considering whether vacatur is warranted, we must balance these errors against the
16   consequences of such a remedy.”); Idaho Farm Bureau Federation v. Babbitt, 58 F.3d 1392, 1405
17   (9th Cir. 1995) (“Ordinarily, when a regulation is not promulgated in compliance with the APA,
18   the regulation is invalid. However, when equity demands, the regulation can be left in place while
19   the agency follows the necessary procedures.”). The possibility of remand without vacatur has
20   particular force in this case, because this Court found that Plaintiffs were likely to succeed on their
21   APA notice-and-comment claim, see Dkt. 42 at 27-32, Stay Op. 5, yet such violations can be
22   remedied even while the Rule is “left in place.” Babbitt, 58 F.3d at 1405. Thus, Plaintiffs are
23   wrong to suggest that a nationwide injunction is “compelled” by the statutory text of the APA, as
24   the Ninth Circuit has clearly delineated a distinction between an APA violation, which involves
25   setting aside agency action, and the remedy for that violation, which is not always vacatur.
26           Plaintiffs next rely on the need for “uniformity” in the immigration context. Dkt. 63 at 10.
27   Again, however, the Ninth Circuit explicitly rejected this argument in this case. “[T]he district
28   court stated that nationwide relief is warranted simply … because such relief has been applied in

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        21
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 28 of 31




 1   the immigration context. The district court clearly erred by failing to consider whether nationwide
 2   relief is necessary to remedy Plaintiffs’ alleged harms.” Stay Op. 8; Stay Op. 11 n.8 (“Contrary
 3   to the dissent’s position, the fact that injunctive relief may temporarily cause the Rule to be
 4   administered inconsistently in different locations is not a sound reason for imposing relief that is
 5   broader than necessary. As we explain above, our law requires that injunctive relief be narrowly
 6   tailored to remedy the plaintiffs’ alleged harm, and it may only be broadened if such breadth is
 7   necessary to give prevailing parties the relief to which they are entitled.” (emphasis in original)
 8   (internal quotation omitted)). This is so because under Ninth Circuit “case law” “all injunctions—
 9   even ones involving national policies—must be narrowly tailored to remedy the specific harm
10   shown.” Stay Op. 9. Plaintiffs’ emphasis on the need for a uniform immigration system again
11   elides the distinction between the violation and the remedy for the violation. The Ninth Circuit
12   could not have been clearer in mandating that the two questions must be evaluated separately, even
13   in cases “involving national policies.” Stay Op. 9. To hold otherwise would improperly make
14   nationwide injunctions the norm, “rather than the exception” and would not engage in the
15   necessary narrow tailoring that all injunctions must undergo. Id.2 Indeed, it is the initial injunction
16   in this case that caused disuniformity, diverging with the ruling in the District of Columbia finding
17   that similarly situated organizations are not entitled to injunctive relief. See CAIR, 2019 WL
18   3436501, at *2 (“[Plaintiffs] have not provided enough information for me to find that they have
19   met their burden here. They have not specified how many of their clients will be newly eligible
20   under the Interim Rule; how many intake interviews or credible fear interviews will take place
21   over the next few weeks; and ultimately, how many potential clients they will be unable to reach
22   in that time frame.”).
23          C. No Other Considerations Warrant Nationwide Injunctive Relief.
24          Plaintiffs make two final arguments as to why they believe nationwide injunctive relief is
25   necessary.    First, they contend that a nationwide injunction is needed to avoid “serious
26   administrability problems” caused by “cross-jurisdictional movement.” Dkt. 63 at 11. As noted,
27   2
       Plaintiffs rely heavily on the Ninth Circuit’s decision in East Bay II, see Dkt. 63 at 8-10, but even
28   in that case, the Ninth Circuit caveated its holding by recognizing the “growing uncertainty about
     the propriety of universal injunctions.” 2018 WL 8807133, at *24.
     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        22
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 29 of 31




 1   in view of the Government’s implementation of the injunction, this concern is moot. Indeed, far
 2   from creating administrability problems, a limited injunction “allows other litigants wishing to
 3   challenge the Rule to do so. Indeed, several already have. Litigation over the Rule’s lawfulness
 4   will promote the development of the law and the percolation of legal issues in the lower courts and
 5   allow the Supreme Court, if it chooses to address the Rule, to do so with the benefit of additional
 6   viewpoints from other lower federal courts and [with] a fully developed factual record.” Stay Op.
 7   10; Azar, 911 F.3d at 583 (“The detrimental consequences of a nationwide injunction are not
 8   limited to their effects on judicial decisionmaking. There are also the equities of non-parties who
 9   are deprived the right to litigate in other forums.”).
10          Plaintiffs finally argue that “equitable considerations are relevant to the scope of injunctive
11   relief,” Dkt. 63 at 12, but cite no case for the proposition that a strong showing on the “equities,”
12   id., is applicable to the question of whether a nationwide injunction is appropriate. Kansas v.
13   Nebraska, 135 S. Ct. 1042, 1053 (2015) does not support Plaintiffs’ position, as that case
14   unremarkably stated that lower courts have substantial flexibility in crafting injunctions “in
15   furtherance of the public interest,” although each injunction must be “mold[ed]” “to the necessities
16   of the particular case.” Id. As with their previous irreparable harm arguments, Plaintiffs are
17   attempting to shoehorn their past success on the injunctive factors into the question of whether a
18   nationwide injunction is appropriate. That runs afoul of the Ninth Circuit’s admonition that
19   “beyond examining the merits of a party’s arguments, a district court must separately analyze
20   whether nationwide relief is” necessary. Stay Op. 10. Plaintiffs bear the burden of proposing a
21   remedy narrowly tailored to their harms, and have not done so, instead repeatedly maintaining that
22   a nationwide injunction is the only remedy that can redress their complained-of harms. That is
23   insufficient. Nothing prevents Plaintiffs from forming bona fide relationships with individual
24   clients, identifying those clients (under seal if necessary), and then proposing a narrower injunction
25   that is tied to the actual scope of harm presented in this case. Because Plaintiffs have not even
26   endeavored to do this, their motion should be denied.
27
28

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        23
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 30 of 31




 1                                         CONCLUSION
 2          For the foregoing reasons, this Court should deny Plaintiffs’ motion to restore the
 3   nationwide scope of the injunction.
 4
                                                    Respectfully submitted,
 5
 6                                                  JOSEPH H. HUNT
                                                    Assistant Attorney General
 7
                                                    SCOTT G. STEWART
 8
                                                    Deputy Assistant Attorney General
 9
                                                    WILLIAM C. PEACHEY
10                                                  Director
11
                                                By: /s/ Erez Reuveni
12                                                 EREZ REUVENI
                                                   Assistant Director
13                                                 U.S. Department of Justice
14                                                 Civil Division
                                                   Office of Immigration Litigation
15                                                 District Court Section
                                                   P.O. Box 868, Ben Franklin Station
16                                                 Washington, DC 20044
17                                                 Tel: (202) 347-4293
                                                   Email: Erez.R.Reuveni@usdoj.gov
18
                                                    PATRICK GLEN
19                                                  Senior Litigation Counsel
20
     Dated: August 29, 2019                         Attorneys for Defendants
21
22
23
24
25
26
27
28

     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        24
              Case 4:19-cv-04073-JST Document 65 Filed 08/29/19 Page 31 of 31




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on August 29, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                               By: /s/ Erez Reuveni
 7
                                                   Erez Reuveni
 8                                                 Assistant Director
                                                   United States Department of Justice
 9                                                 Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
